Title: To James Madison from Samuel Vail, 20 December 1802
From: Vail, Samuel
To: Madison, James


Letter not found. 20 December 1802, Louisville, Kentucky. Acknowledged in Wagner to Vail, 4 Jan. 1803 (DNA: RG 59, DL, vol. 14), as a request to be paid for publishing the laws of the U.S. Wagner replied, “Some mistake has taken place thro’ which you have printed the laws of the United States in your Gazette. It was not intended that they should have been printed at Louisville Kentucky, but a Louisville in Georgia.… We have no memorandum, in the office, of a contract having been made with you.… You will therefore be pleased to explain how the misunderstanding has happened.”
